DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The examiner first notes that the applicant appears to argue that the prior art references do not teach the limitation of “engaging the plant to said grounded terminal of said power supply” as required in claim 1. However, Wolfe (US Pub. 2017/0099782 A1) discloses the use of electrodes for generating plasma that interact with the plants, with one of the electrodes being a ground (Pg. 5, [0073]: “In another embodiment, the first inserts 125 connect to the first line 225, and the first inserts 125 are utilized for an internal RF connection, to generate plasma. When connected in this manner, the first inserts 125 are charged independently of the second inserts 135. Optionally, the second line 230 may be connected to the second inserts 235 for plasma generation purposes. As one of ordinary skill in the art will understand, connections to ground have been omitted for simplicity”).  
Additionally, the applicant amended claim 1 to include the limitation of a gas flow controller to supply inert gas at a controlled rate. The examiner believes that this is covered by the previously present reference of Denes (US Pub. 6,096,564) as discussed in the rejection below. Applicant also amended claim 1 to include the limitation of a timer device for controlling the time interval of which gas is allowed to flow. The examiner believes that this is covered by the previously present reference of Ferrell (US Pub. 2015/0373923 A1) as discussed in the rejection below. Claim 3 and all of its dependent claims are objected to as allowable. Claim 11 is now rejected using Wolfe as modified by Denes and Ferrell for similar reasons as claim 1. Claim 20 is also rejected by Wolfe as modified by Denes and Ferrell for similar reasons as claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US Pub. 2017/0099782 A1) in view of Denes (US Pub. 6,096,564) and Ferrell (US Pub. 2015/0373923 A1).
	Regarding claim 1, Wolfe discloses a method of releasing bud dormancy or promoting a vegetative growth of a plant, the method comprising the steps of;
covering a first electrode and a second electrode with a dielectric material (Pg. 3, [0048]: “The first and second inserts are not permanently attached as to allow for removal and maintenance. The first and second inserts may be made from a variety of materials, including, without limitation, dielectrics, metals, and metals coated with dielectric”);
surrounding the plant with said first and second electrodes, in which said plant comprises one or more plants (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”);
creating a plasma region between the plant and said first and second electrodes wherein said plasma region is where plasma is generated (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”);
coupling said first electrode to a positive side of a power supply; coupling said second electrode to a negative side or grounded terminal of said power supply (Pg. 5, [0073]: “In another embodiment, the first inserts 125 connect to the first line 225, and the first inserts 125 are utilized for an internal RF connection, to generate plasma. When connected in this manner, the first inserts 125 are charged independently of the second inserts 135. Optionally, the second line 230 may be connected to the second inserts 235 for plasma generation purposes. As one of ordinary skill in the art will understand, connections to ground have been omitted for simplicity”);
enclosing the plant and said first and second electrodes in an enclosure (Fig. 1a, chamber 120);
treating the plant with a proximate low-temperature plasma generated by a low-temperature plasma generating means, wherein said treatment is configured to be operable for releasing the bud dormancy of the plant (Abstract, lines 1-4: “Methods and apparatuses to activate, modify, and sanitize the surfaces of granular, powdered, or seed material placed in a continuous flow of a low-temperature, reduced-pressure gas plasma”).
However, Wolfe does not disclose as taught by Denes, said treatment comprises releasing or discharging, with a gas flow controller, inert gas at a controlled rate to said plasma region via a release line (Col. 4, lines 62-65: “The preferred initial sterilization plasma treatment in accordance with the invention is carried out utilizing oxygen gas plasma. If desired, the plasma may also contain inert gases such as argon”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment method of Wolfe to include the inert gases of Denes because inert gases are commonly used in plasma generation.
Wolfe does not disclose as taught by Ferrell, controlling with a timer device and said gas flow controller, a duration and/or interval of said release or discharge of the inert gas to said plant receiving said treatment, wherein said controlled duration and/or interval is configured to promote the vegetative growth of the plant including said release of bud dormancy of the plant (Pg. 5, [0055], lines 1-5: “Mung beans were placed in a Teflon® holder at a distance of 2 mm from the upper metal electrode and were exposed to non-thermal plasmas at intervals that ranged from 10 seconds to 2 minutes in batches of 20 beans per exposure duration group”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the control of the time duration of Ferrell because different plants might require different exposure times.
Regarding claim 2, Wolfe as modified by Denes and Ferrell discloses the claimed invention in addition to applying a current to said first and second electrodes with the presence of said inert gas, wherein the gas discharge formed by said dielectric material covering said first and second electrodes is configured to be operable for resulting into said proximate low-temperature plasma (If the electrodes of Wolfe have a current applied across the electrodes. If the electrodes are in the presence of the inert gas of Denes, would result in low-temperature plasma).
Regarding claim 10, Wolfe as modified by Denes and Ferrell discloses the claimed invention in addition to as taught by Ferrell, the step of surrounding the plant with said first and second electrodes that are generally arranged in parallel, in which said plant comprises one or more plants (Pg. 5, [0059], lines 6-8: “The plasma generator configuration consisted of two parallel brass plate electrodes that have an area of 40 mm x 45 mm and thickness of 5 mm”).
Regarding claim 11, Wolfe discloses a system comprising:
a first electrode and second electrode covered with a dielectric material (Pg. 3, [0048]: “The first and second inserts are not permanently attached as to allow for removal and maintenance. The first and second inserts may be made from a variety of materials, including, without limitation, dielectrics, metals, and metals coated with dielectric”);
a plasma region, wherein said plasma region is disposed between the plant and said first and second electrodes (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”);
wherein the plant is surrounded with said first and second electrodes operable for a generally uniform treatment of the plant (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”);
a power supply, wherein said first electrode is coupled to a positive side of said power supply; a negative side or grounded terminal of said power supply, wherein said second electrode is coupled to said grounded terminal of said power supply; wherein the plant is engaged to said grounded terminal of said power supply (Pg. 5, [0073]: “In another embodiment, the first inserts 125 connect to the first line 225, and the first inserts 125 are utilized for an internal RF connection, to generate plasma. When connected in this manner, the first inserts 125 are charged independently of the second inserts 135. Optionally, the second line 230 may be connected to the second inserts 235 for plasma generation purposes. As one of ordinary skill in the art will understand, connections to ground have been omitted for simplicity”);
	means for enclosing the plant and said first and second electrodes (Pg. 4, [0063]: “FIG. 1d is a perspective view of one embodiment of an apparatus 100 that features a coil C. The coil winds around the chamber and is used in applications utilizing inductive plasma generation techniques. Various elements depicted in FIG. la are omitted for simplification”);
a plasma generating means, in which a proximate low-temperature plasma is generated by said plasma generating means, wherein said generated low-temperature plasma is configured to be operable for altering a vegetative growth of the plant, wherein said altering a vegetative growth of the plant comprises releasing bud dormancy of the plant (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”).
However, Wolfe does not disclose as taught by Denes, a gas flow controller that is configured to be operable for releasing or discharging inert gas at a controlled rate to said plasma region; a release line, wherein said release line is configured to be operable for facilitating the release or discharge of the inert gas from a gas container to said plasma region (Col. 4, lines 62-65: “The preferred initial sterilization plasma treatment in accordance with the invention is carried out utilizing oxygen gas plasma. If desired, the plasma may also contain inert gases such as argon”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the gas flow controller of Denes to allow for better control of the environmental conditions.
Wolfe does not disclose as taught by Ferrell, a timer device wherein said timer device is configured to control a duration and/or interval of the release or discharge of the inert gas to the plasma region, and wherein said controlled release or discharge of the inert gas to said plasma region, and wherein said controlled release or discharge of the inert gas to said plasma region is operable for releasing bud dormancy of the plant (Pg. 5, [0055], lines 1-5: “Mung beans were placed in a Teflon® holder at a distance of 2 mm from the upper metal electrode and were exposed to non-thermal plasmas at intervals that ranged from 10 seconds to 2 minutes in batches of 20 beans per exposure duration group”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the control of the time duration of Ferrell because different plants might require different exposure times.
Regarding claim 12, Wolfe discloses the claimed invention except for as taught by Denes, a gas flow controller at a predetermined gas pressure of air or flowing gasses (Col. 5, lines 48-59: “In use, a sealable door (not shown in FIG. 1) is opened to allow the substrate materials illustrated at 42 in FIG. 1 to be inserted onto and supported by the lower electrode 23 (and thus also grounded). The door is then closed and sealed, and the high capacity vacuum pump 30 is operated to rapidly withdraw the air within the chamber. The lower capacity, low pressure vacuum pump 33 is then utilized to draw the interior of the chamber down to the desired vacuum base level. When that vacuum level is reached, the valve 39 is operated to selectively allow introduction of the O2 reaction gas from the reservoir 37 into the reaction chamber at a controlled flow rate to reach a selected gas pressure”).
Regarding claim 20, Wolfe discloses a system comprising:
a first and second electrode covered with a dielectric, wherein, the plant is surrounded with said first and second electrodes (Pg. 3, [0048]: “The first and second inserts are not permanently attached as to allow for removal and maintenance. The first and second inserts may be made from a variety of materials, including, without limitation, dielectrics, metals, and metals coated with dielectric”);
a plasma region, wherein said plasma region is disposed between the plant and said first and second electrodes (Pg. 1, [0005], lines 9-12: “The apparatus further comprises at least one pair of electrodes, disposed about the chamber, capable of generating a plasma environment”);
a positive side of a power supply, wherein said first electrode is coupled to said positive side; a grounded terminal of said power supply, whjerein said second electrode is coupled to said grounded terminal, and wherein the plant is engaged to said grounded terminal (Pg. 5, [0073]: “In another embodiment, the first inserts 125 connect to the first line 225, and the first inserts 125 are utilized for an internal RF connection, to generate plasma. When connected in this manner, the first inserts 125 are charged independently of the second inserts 135. Optionally, the second line 230 may be connected to the second inserts 235 for plasma generation purposes. As one of ordinary skill in the art will understand, connections to ground have been omitted for simplicity”);
a gas container configured to hold gas (Pg. 1, [0007], lines 12-14: “A gas supply, operably connected to at least the second compartment, that provides gas to the second compartment”);
an enclosure, wherein said enclosure is configured to enclose the plant and said first and second electrodes, in which said enclosure comprises at least a chamber (Fig. 1a, chamber 120);
A plasma generating means, in which a proximate low-temperature plasma is generated by said plasma generating means, wherein said proximate low-temperature plasma is configured to treat said plant, and wherein said treatment is operable for altering a vegetative growth of the plant including releasing the bud dormancy of the plant (Abstract, lines 1-4: “Methods and apparatuses to activate, modify, and sanitize the surfaces of granular, powdered, or seed material placed in a continuous flow of a low-temperature, reduced-pressure gas plasma”).
However, Wolfe does not disclose as taught by Ferrell, a treatment controller, wherein said treatment controller is configured to control a time interval and duration of said treatment, wherein said time interval and duration of said treatment facilitates said altering of vegetative growth of the plant including releasing bud dormancy of the plant receiving the treatment (Pg. 3, [0040], lines 1-9: “Sprout plants with significantly decreased bacterial viability and/or one or more of the enhanced phenotypic characteristics described above are preferably produced by applying the method for a limited time period. In some embodiments, exposure is carried out for time periods of less than about a three minutes, including time periods of less than about one minute, including time periods of less than about 45 seconds, including time periods of less than about 30 seconds, including time periods of less than about 15 seconds”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the control of the time duration of Ferrell because different plants might require different exposure times.
Wolfe discloses the claimed invention except for as taught by Denes, a gas flow controller that is configured to release the gas at a controlled rate (Col. 5, lines 48-59: “In use, a sealable door (not shown in FIG. 1) is opened to allow the substrate materials illustrated at 42 in FIG. 1 to be inserted onto and supported by the lower electrode 23 (and thus also grounded). The door is then closed and sealed, and the high capacity vacuum pump 30 is operated to rapidly withdraw the air within the chamber. The lower capacity, low pressure vacuum pump 33 is then utilized to draw the interior of the chamber down to the desired vacuum base level. When that vacuum level is reached, the valve 39 is operated to selectively allow introduction of the O2 reaction gas from the reservoir 37 into the reaction chamber at a controlled flow rate to reach a selected gas pressure”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the flow control of Denes to allow for better control of the environmental conditions.

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US Pub. 2017/0099782 A1) in view of Denes (US Pub. 6,096,564) and Ferrell (US Pub. 2015/0373923 A1), and further in view of Ish-Yamini (US Pub. 2015/0105716 A1).
Regarding claim 13, Wolfe as modified by Denes and Ferrell discloses the claimed invention except for as taught by Ish-Yamini, said power supply comprises at least one of, a DC and pulsed DC power supply connected to the first and second electrodes (Pg. 1, [0009], lines 1-8: “It is another object of the invention to disclose the system for the administration of modified plasma as defined in any of the above, wherein said NTP emitting source is selected from the group consisting of a dielectric barrier discharger, an atmospheric pressure glow discharger, a corona plasma discharger, a high voltage DC corona discharger, a high voltage negative DC corona discharger, a high voltage positive DC corona discharger”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe to include the DC power of Ish-Yamini because it will be required for generating plasma.
Regarding claim 14, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention in addition to as taught by Wolfe, connecting the plant to a separate DC, pulsed DC, kHz, RF or pulsed RF bias power supply (Pg. 1, [0007], lines 14-20: “The apparatus further comprises a plasma ionizer, operably associated with the second compartment, that ionizes gas in the second compartment into a plasma, an RF generator configured to provide a plasma striking voltage, an RF matching network, configured to match the impedance of the RF generator”).
	Regarding claim 15, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention except for applying a peak current of approximately .0001 to 100 mA/cm2 to said first and second electrodes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designate this range because it might be within the acceptable range for generating plasma, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 16, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention in addition to as taught by Wolfe, generating said low-temperature plasma inside said enclosure (Pg. 4, [0063]: “FIG. 1d is a perspective view of one embodiment of an apparatus 100 that features a coil C. The coil winds around the chamber and is used in applications utilizing inductive plasma generation techniques. Various elements depicted in FIG. la are omitted for simplification”).
Regarding claim 18, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention in addition to as taught by Ferrell, treating the plant with low-temperature plasma in multiple steps, each with a treatment time of about 1 second to 50 hours (Pg. 3, [0040], lines 1-9: “Sprout plants with significantly decreased bacterial viability and/or one or more of the enhanced phenotypic characteristics described above are preferably produced by applying the method for a limited time period. In some embodiments, exposure is carried out for time periods of less than about a three minutes, including time periods of less than about one minute, including time periods of less than about 45 seconds, including time periods of less than about 30 seconds, including time periods of less than about 15 seconds”).
Regarding claim 19, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention in addition to as taught by Wolfe, said plasma generating means is a portable or mobile plasma generating means (The apparatus of Wolfe is capable of being moved).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wolfe (US Pub. 2017/0099782 A1) in view of Denes (US Pub. 6,096,564), Ferrell (US Pub. 2015/0373923 A1), Ish-Yamini (US Pub. 2015/0105716 A1), and further in view of Weltmann (US Pub. 2015/0088234).
Regarding claim 17, Wolfe as modified by Denes, Ferrell, and Ish-Yamini discloses the claimed invention except for as taught by Weltmann, the electrodes comprises flexible electrodes (Abstract, lines 3-18: “The core of the device is a specific, preferably gas-permeable, electrode arrangement for generating a dielectrically impeded surface discharge where the earthed electrode is composed of electrically conductive textile material and the high-voltage electrode consists of a thin wire or electrically conductive thread which is sheathed with an insulting layer which has to meet specific requirements. On the basis of the present invention, it is possible to generate, in the area of diseased skin parts of the human body, in direct proximity to the skin surface or to wounds, a flat plasma for the treatment of the diseased areas which is acceptable in respect of the stress on the skin caused by temperature and electric potentials. The advantage of the gas-permeable textile sheet-like structure consists especially in that the arrangement can be placed flexibly onto variously curved surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method altering a vegetative growth of a plant of Wolfe as modified by Denes, Ferrell, and Ish-Yamini to include the flexible electrodes of Weltmann to allow them to conform to a variety of surfaces.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649